DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 04/05/2022, claims 1-4, 6-11, 13-18, and 20 have been amended. Claims 5, 12, and 19 have been kept original. The currently pending claims considered below are Claims 1 - 9, and 11- 21.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Taylor et al. (US 20160261658 A1) in view of Dacus et al. (US 20200029113 A1) in further view of Moritz et al. (US 20130332962 A1).

	As per claim 1, Taylor teaches a computer-implemented method for analytics presentation on large displays, the method comprising (Taylor, fig. 1:108C, par. [0004], [0020], [0068], “a computer-implemented method” Where the method can present in separate display large, e.g., display 108C. The determine most popular media content associated with a second user or group of users that is within a proximity of a first user. Where the determine is interpreted as an analyze):
	retrieving, from a database, user preference information for the user (Taylor, fig. 2, par. [0039], [0043]-[0045], “access can vary in accordance with a user's preference(s).” and “entitlement database 118 can provide the user profile or account associated with the first user with the requisite entitlement record or license to access the desired media content normally associated with the second user.” where the first user is interpreted as the user.  Where the requisite entitlement record is interpreted as the user preference information for the user. The requisite entitlement record is provided/retrieved from the entitlement database. Where entitlement database is interpreted as the database); 
	obtaining an initial set of information cards based on the user preference information (Taylor, fig. 2, par. [0048]-[0049], “That is, certain conditions for unlocking media content can be achieved by virtue of two or more users sharing their respective media content, i.e., the conditions can only be met on a group basis rather than on an individual basis. For example, a first user may have access to a movie, and a second user may have access to that movie's first sequel. Upon engaging in proximity based entitlement sharing, a service provider may choose to provide both the first and second users with access to a movie's second sequel” Where the movie is part of a library and is displayed in the shared displayed 108A. Where the movies A, B, and C in the first user library is interpreted as the initial set of information cards based on the user preference information); 
	transmitting the initial set of information cards to a shared display (Taylor, fig. 2, par. [0049], “Display 108A may present a menu to the first user utilizing first user device 102A that includes both the media content library of the first user and that of the second user upon, e.g., pairing of their respective media content libraries.” Where the menu is interpreted as the initial set of information cards to the shared display. The Display 108A is inherent to be a shared display due to share information from the first user library and the second user library);
obtaining a second set of information cards based on the login information for the second user (Taylor, figs. 5-6, par. [0035]-[0036], “Second user device 102B may be associated with a second user, where the second user may have a subscription or account with the same media content service. The second user may have his/her own library of media content that the second user has subscribed to, purchased, or rented from content provider 112.” Where the library of media content of the second user is interpreted as the obtained second set of information cards based on the login information for the second user. The Movies A, D, and E are interpreted to be illustrated in format of a card in the shared display 108A. Prior to display the Movies it is inherent to be obtained from the database. It is understood that in order for the second user access its device information the second user has to prior be login with the second user login information); 
	determining that a second user device is within a predetermined proximity of the shared display (Taylor, fig. 2, par. [0036]-[0041], “The requisite proximity may be achieved, as alluded to above, by virtue of the first user visiting the second user's home and the first and second user devices 102A and 102B recognizing the first and second user's respective media service application IDs. Hence, a proximity determination may be based on some general geographic location or range.” Where the general geographic location or range is interpreted as the predetermined proximity of the shared display); and 
	transmitting the second set of information cards to the shared display based on the determining that the second user device is within the predetermined-2-Application No.: 17/084,574 Attorney Docket No.: 00243-0001-01000proximity of the shared display (Taylor, fig. 2, par. [0042], “content provider 112 may become aware that two users of its media service application are in close proximity to each other, and the content provider 112 can allow the first and second user's media content libraries to be bound, and therefore accessible by one another.” Where the second user library that contain the second set of information cards is shared to the first user 102A shared display based on the determined close proximity to each other. Where provider is inherent to transmit the content to the first user 102A shared display), 
	the shared display configured to display the initial set of information cards and the second set of information cards at a same time (Taylor, fig. 2:108A, par. [0042], “Entitlement information may then be shared by or between first and second user devices 102A and 102B. That is, entitlements normally associated with first user device 102A may also be provided to second user device 102B and vice versa.” The first user display 108A is illustrated the sharing of the first and second users’ libraries at the same time, see fig. 2:108A).
	However, it is noted that the prior art of Taylor does not explicitly teach “receiving login information for a user;”
	On the other hand, in the same field of endeavor, Dacus teaches receiving login information for a user (Dacus, fig. 24, par. [0170], “At 2410, the method may include transmitting, by a network access device and to an application server, identification information corresponding to a user account. For example, a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the identification information is interpreted as the receiving login information for the user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content into Taylor that teaches accessing protected media content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to provide information of interest and a user interface in an interactive user interface device that organizes and shares the information based on user input (Dacus par. [0006]).
	However, it is noted that the combination of the prior arts of Taylor, and Dacus do not explicitly teach “receiving login information for a second user;”
	On the other hand, in the same field of endeavor, Moritz teaches receiving login information for a second user (Moritz, par. [0043], “the activation controller 230 may identify how many users and which particular users are proximately located to the video terminal 120 by receiving user login information and/or other user information that is entered into the terminal 120” Wherein the receiving user login information is interpreted as the receiving login information for the second user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moritz that teaches communicating information regarding media that is available for use on an electronic terminal into the combination of Taylor that teaches accessing protected media content, and Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be generate a media recommendation to be customized in response to a number of users (Moritz par. [0045]).

	As per claim 2, Taylor teaches further comprising: receiving, user information for one or more additional users (Taylor, fig. 6, par. [0075], “the GUI can present an option to view other proximate users' libraries (e.g., a third user's library) as described in previous embodiments, where the other proximate users' libraries may be identified and displayed by virtue of users' having similar tastes or media content in their respective libraries that is similar, but not present.” Where the third user's library is interpreted as the user information for one or more additional users which is inherent to be received in the shared display/GUI. The third user library is inherent to be own by a third user herein interpreted as the one or more additional users); 
	obtaining additional information cards based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075], the third user's library has illustrated SONG X, MOVIE Y, and GAME Z all herein interpreted as the obtaining additional information cards based on the user information for the one or more additional users); 
	determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075]-[0076], “a “searcher” user, through surfacing of random or previously unknown (to the user) content, the likes of proximate users can be identified, content of users with similar likes can be discovered, or trends can be determined or identified”. Where the content of users with similar likes can be discovered, or trends can be determined or identified is interpreted as the determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users); 
	upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Taylor, fig. 6, par. [0075]-[0076], “celebrity-based surfacing is contemplated whereby matches between users' tastes or similar media content with those of a celebrity's can be used as a content discovery tool.” Wherein the matches between users' tastes or similar media content with those of a celebrity's is interpreted as the filtering data in the additional information cards based on the user information for the additional users); and 
	transmitting the additional information cards to the shared display (Taylor, fig. 6, par. [0075]-[0076], the display of the first user device 102A received and display the third user library. The third user library is interpreted as the additional information cards to the shared display. Prior to display it is inherent to be transmitted).

As per claim 3, Dacus teaches wherein data in the additional information cards be is filtered further based on a proximity of each user among the one or more additional users to a client device associated with the user or the shared display (Dacus, par. [0083], [0091], “Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards).

As per claim 4, Taylor teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered-3-Application No.: 17/084,574 Attorney Docket No.: 00243-0001-01000mobile device near a client device associated with the user by Bluetooth, Wi-Fi, or other wireless technology (Taylor, fig. 3, par. [0040], [0051], [0054], “The proximity may be limited by a communication technology such as Wi-Fi or Bluetooth, or set by a system operator to be 20 feet for example.” Where the users can be determined based on the Wi-Fi or Bluetooth detection of a device proximity).

As per claim 6, Dacus teaches wherein transmitting the second set of information cards to the shared display is triggered by at least one of voice commands, gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).

As per claim 7, Dacus teaches wherein transmitting the second set of information cards to the shared display is triggered by at least one of a selection of one or more favorite information cards, a request to display a specified information card, a search for information cards matching specified criteria, or a request to dismiss a currently displayed information card (Dacus,  par. [0051], [0092], “select, save and share information from their favorite TV show or the internet, and then buy-with a single “click” or other simple user input action.” Further, fig. 21, par. [0147], “a system 2100 for matching cards to limited portions of video content is shown.” Furthermore, fig. 7, par. [0122], close a session wherein the close a session is interpreted as the request to dismiss a currently displayed information card).

	As per claim 8, Taylor teaches a system for analytics presentation on large displays, the system comprising (Taylor, Abstract, fig. 1, par. [0021], “Systems and methods for sharing protected media content are provided.” Where the systems provide the content in large display such as a TV. The system provide analytics of media content): -4-Application No.: 17/084,574 Attorney Docket No.: 00243-0001-01000 
	at least one data storage device storing instructions for analytics presentation on large displays in an electronic storage medium (Taylor, fig. 1, par. [0024], “System 100 may further include one or more media content providers 112 … Content provider 112 may include a content server 114 on which digital media content 116 can be stored, along with any required entitlements, other entitlement information, DRM licenses, etc. which can be maintained in entitlement database 118.” Wherein the entitlement database is interpreted as the at least one data storage device. Further, par. [0082], “random access memory (RAM) or other dynamic memory, might be used for storing information and instructions” Wherein the random access memory (RAM) is an electronic storage medium); and 
	at least one processor configured to execute the instructions to perform a method including (Taylor, fig. 7, par. [0082], “random access memory (RAM) or other dynamic memory, might be used for storing information and instructions to be executed by processor 704”):
retrieving, from a database, user preference information for the user (Taylor, fig. 2, par. [0039], [0043]-[0045], “access can vary in accordance with a user's preference(s).” and “entitlement database 118 can provide the user profile or account associated with the first user with the requisite entitlement record or license to access the desired media content normally associated with the second user.” where the first user is interpreted as the user.  Where the requisite entitlement record is interpreted as the user preference information for the user. The requisite entitlement record is provided/retrieved from the entitlement database. Where entitlement database is interpreted as the database); 
	obtaining an initial set of information cards based on the user preference information (Taylor, fig. 2, par. [0048]-[0049], “That is, certain conditions for unlocking media content can be achieved by virtue of two or more users sharing their respective media content, i.e., the conditions can only be met on a group basis rather than on an individual basis. For example, a first user may have access to a movie, and a second user may have access to that movie's first sequel. Upon engaging in proximity based entitlement sharing, a service provider may choose to provide both the first and second users with access to a movie's second sequel” Where the movie is part of a library and is displayed in the shared displayed 108A. Where the movies A, B, and C in the first user library is interpreted as the initial set of information cards based on the user preference information); 
	transmitting the initial set of information cards to a shared display (Taylor, fig. 2, par. [0049], “Display 108A may present a menu to the first user utilizing first user device 102A that includes both the media content library of the first user and that of the second user upon, e.g., pairing of their respective media content libraries.” Where the menu is interpreted as the initial set of information cards to the shared display. The Display 108A is inherent to be a shared display due to share information from the first user library and the second user library);
	obtaining a second set of information cards based on the login information for the second user (Taylor, figs. 5-6, par. [0035]-[0036], “Second user device 102B may be associated with a second user, where the second user may have a subscription or account with the same media content service. The second user may have his/her own library of media content that the second user has subscribed to, purchased, or rented from content provider 112.” Where the library of media content of the second user is interpreted as the obtained second set of information cards based on the login information for the second user. The Movies A, D, and E are interpreted to be illustrated in format of a card in the shared display 108A. Prior to display the Movies it is inherent to be obtained from the database. It is understood that in order for the second user access its device information the second user has to prior be login with the second user login information); 
	determining that a second user device is within a predetermined proximity of the shared display (Taylor, fig. 2, par. [0036]-[0041], “The requisite proximity may be achieved, as alluded to above, by virtue of the first user visiting the second user's home and the first and second user devices 102A and 102B recognizing the first and second user's respective media service application IDs. Hence, a proximity determination may be based on some general geographic location or range.” Where the general geographic location or range is interpreted as the predetermined proximity of the shared display); and 
	transmitting the second set of information cards to the shared display based on the determining that the second user device is within the predetermined proximity of the shared display (Taylor, fig. 2, par. [0042], “content provider 112 may become aware that two users of its media service application are in close proximity to each other, and the content provider 112 can allow the first and second user's media content libraries to be bound, and therefore accessible by one another.” Where the second user library that contain the second set of information cards is shared to the first user 102A shared display based on the determined close proximity to each other. Where provider is inherent to transmit the content to the first user 102A shared display), 
	the shared display configured to display -5-Application No.: 17/084,574Attorney Docket No.: 00243-0001-01000the initial set of information cards and the second set of information cards a same time (Taylor, fig. 2:108A, par. [0042], “Entitlement information may then be shared by or between first and second user devices 102A and 102B. That is, entitlements normally associated with first user device 102A may also be provided to second user device 102B and vice versa.” The first user display 108A is illustrated the sharing of the first and second users’ libraries at the same time, see fig. 2:108A).
However, it is noted that the prior art of Taylor does not explicitly teach “receiving login information for a user;”
	On the other hand, in the same field of endeavor, Dacus teaches receiving login information for a user (Dacus, fig. 24, par. [0170], “At 2410, the method may include transmitting, by a network access device and to an application server, identification information corresponding to a user account. For example, a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the identification information is interpreted as the receiving login information for the user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content into Taylor that teaches accessing protected media content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to provide information of interest and a user interface in an interactive user interface device that organizes and shares the information based on user input (Dacus par. [0006]).
	However, it is noted that the combination of the prior arts of Taylor, and Dacus do not explicitly teach “receiving login information for a second user;”
	On the other hand, in the same field of endeavor, Moritz teaches receiving login information for a second user (Moritz, par. [0043], “the activation controller 230 may identify how many users and which particular users are proximately located to the video terminal 120 by receiving user login information and/or other user information that is entered into the terminal 120” Wherein the receiving user login information is interpreted as the receiving login information for the second user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moritz that teaches communicating information regarding media that is available for use on an electronic terminal into the combination of Taylor that teaches accessing protected media content, and Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be generate a media recommendation to be customized in response to a number of users (Moritz par. [0045]).

	As per claim 9, Taylor teaches wherein the system is further configured for: receiving, user information for one or more additional users (Taylor, fig. 6, par. [0075], “the GUI can present an option to view other proximate users' libraries (e.g., a third user's library) as described in previous embodiments, where the other proximate users' libraries may be identified and displayed by virtue of users' having similar tastes or media content in their respective libraries that is similar, but not present.” Where the third user's library is interpreted as the user information for one or more additional users which is inherent to be received in the shared display/GUI. The third user library is inherent to be own by a third user herein interpreted as the one or more additional users); 
	obtaining additional information cards based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075], the third user's library has illustrated SONG X, MOVIE Y, and GAME Z all herein interpreted as the obtaining additional information cards based on the user information for the one or more additional users); 
	determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075]-[0076], “a “searcher” user, through surfacing of random or previously unknown (to the user) content, the likes of proximate users can be identified, content of users with similar likes can be discovered, or trends can be determined or identified”. Where the content of users with similar likes can be discovered, or trends can be determined or identified is interpreted as the determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users); 
	upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Taylor, fig. 6, par. [0075]-[0076], “celebrity-based surfacing is contemplated whereby matches between users' tastes or similar media content with those of a celebrity's can be used as a content discovery tool.” Wherein the matches between users' tastes or similar media content with those of a celebrity's is interpreted as the filtering data in the additional information cards based on the user information for the additional users); and 
	transmitting the additional information cards to the shared display (Taylor, fig. 6, par. [0075]-[0076], the display of the first user device 102A received and display the third user library. The third user library is interpreted as the additional information cards to the shared display. Prior to display it is inherent to be transmitted).

As per claim 10, Dacus teaches wherein data in the additional information cards is filtered further based on a proximity of each user among the one or more additional users to client device associated with the user or the shared display (Dacus, par. [0083], [0091],“Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards).  

As per claim 11, Taylor teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered mobile device near-6-Application No.: 17/084,574 Attorney Docket No.: 00243-0001-01000a client device associated with the user by Bluetooth, Wi-Fi, or other wireless technology (Taylor, fig. 3, par. [0040], [0051], [0054], “The proximity may be limited by a communication technology such as Wi-Fi or Bluetooth, or set by a system operator to be 20 feet for example.” Where the users can be determined based on the Wi-Fi or Bluetooth detection of a device proximity).

As per claim 13, Dacus teaches wherein transmitting the second set of information cards to the shared display is triggered by at least one of voice commands, gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).

As per claim 14, Dacus teaches wherein transmitting the second set of information cards to the shared display is triggered by at least one of a selection of one or more favorite information cards, a request to display a specified information card, a search for information cards matching specified criteria, or a request to dismiss a currently displayed information card (Dacus,  par. [0051], [0092], “select, save and share information from their favorite TV show or the internet, and then buy-with a single “click” or other simple user input action.” Further, fig. 21, par. [0147], “a system 2100 for matching cards to limited portions of video content is shown.” Furthermore, fig. 7, par. [0122], close a session wherein the close a session is interpreted as the request to dismiss a currently displayed information card).

	As per claim 15, Taylor teaches a non-transitory machine-readable medium storing instructions that (Taylor, par. [0086], “In this document, the terms “computer program medium” and “computer usable medium” are used to generally refer to transitory or non-transitory media such as, for example, memory 708, storage unit 720, media 714, and channel 728.”), 
	when executed by a computing system (Taylor, Abstract, fig. 1, par. [0021], “Systems and methods for sharing protected media content are provided.” Where the systems provide the content in large display such as a TV. The system provides analytics of media content), causes the computing system to perform a method for analytics presentation on large displays, the method including (Taylor, fig. 1:108C, par. [0004], [0020], [0068], “a computer-implemented method” Where the method can present in separate display large, e.g., display 108C. The determine most popular media content associated with a second user or group of users that is within a proximity of a first user. Where the determine is interpreted as an analyze):
retrieving, from a database, user preference information for the user (Taylor, fig. 2, par. [0039], [0043]-[0045], “access can vary in accordance with a user's preference(s).” and “entitlement database 118 can provide the user profile or account associated with the first user with the requisite entitlement record or license to access the desired media content normally associated with the second user.” where the first user is interpreted as the user.  Where the requisite entitlement record is interpreted as the user preference information for the user. The requisite entitlement record is provided/retrieved from the entitlement database. Where entitlement database is interpreted as the database); 
	obtaining an initial set of information cards based on the user preference information (Taylor, fig. 2, par. [0048]-[0049], “That is, certain conditions for unlocking media content can be achieved by virtue of two or more users sharing their respective media content, i.e., the conditions can only be met on a group basis rather than on an individual basis. For example, a first user may have access to a movie, and a second user may have access to that movie's first sequel. Upon engaging in proximity based entitlement sharing, a service provider may choose to provide both the first and second users with access to a movie's second sequel” Where the movie is part of a library and is displayed in the shared displayed 108A. Where the movies A, B, and C in the first user library is interpreted as the initial set of information cards based on the user preference information); 
	transmitting the initial set of information cards to a shared display (Taylor, fig. 2, par. [0049], “Display 108A may present a menu to the first user utilizing first user device 102A that includes both the media content library of the first user and that of the second user upon, e.g., pairing of their respective media content libraries.” Where the menu is interpreted as the initial set of information cards to the shared display. The Display 108A is inherent to be a shared display due to share information from the first user library and the second user library);
obtaining a second set of information cards based on the login information for the second user (Taylor, figs. 5-6, par. [0035]-[0036], “Second user device 102B may be associated with a second user, where the second user may have a subscription or account with the same media content service. The second user may have his/her own library of media content that the second user has subscribed to, purchased, or rented from content provider 112.” Where the library of media content of the second user is interpreted as the obtained second set of information cards based on the login information for the second user. The Movies A, D, and E are interpreted to be illustrated in format of a card in the shared display 108A. Prior to display the Movies it is inherent to be obtained from the database. It is understood that in order for the second user access its device information the second user has to prior be login with the second user login information); 
	determining that a second user device is within a predetermined proximity of the shared display (Taylor, fig. 2, par. [0036]-[0041], “The requisite proximity may be achieved, as alluded to above, by virtue of the first user visiting the second user's home and the first and second user devices 102A and 102B recognizing the first and second user's respective media service application IDs. Hence, a proximity determination may be based on some general geographic location or range.” Where the general geographic location or range is interpreted as the predetermined proximity of the shared display); and 
	transmitting the second set of information cards to the shared display based on the determining that the second user device is within the predetermined proximity of the shared display (Taylor, fig. 2, par. [0042], “content provider 112 may become aware that two users of its media service application are in close proximity to each other, and the content provider 112 can allow the first and second user's media content libraries to be bound, and therefore accessible by one another.” Where the second user library that contain the second set of information cards is shared to the first user 102A shared display based on the determined close proximity to each other. Where provider is inherent to transmit the content to the first user 102A shared display), 
	the shared display configured to display the initial set of information cards and the second set of information cards at a same time (Taylor, fig. 2:108A, par. [0042], “Entitlement information may then be shared by or between first and second user devices 102A and 102B. That is, entitlements normally associated with first user device 102A may also be provided to second user device 102B and vice versa.” The first user display 108A is illustrated the sharing of the first and second users’ libraries at the same time, see fig. 2:108A).
However, it is noted that the prior art of Taylor does not explicitly teach “receiving login information for a user;”
	On the other hand, in the same field of endeavor, Dacus teaches receiving login information for a user (Dacus, fig. 24, par. [0170], “At 2410, the method may include transmitting, by a network access device and to an application server, identification information corresponding to a user account. For example, a client device may transmit an identifier of a corresponding user account to an application server. The identifier may include a username, password, name, identifier of the client device, or the like. The server may compare the identifier and determine a user account belonging to the user.” Where the identification information is interpreted as the receiving login information for the user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content into Taylor that teaches accessing protected media content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to provide information of interest and a user interface in an interactive user interface device that organizes and shares the information based on user input (Dacus par. [0006]).
	However, it is noted that the combination of the prior arts of Taylor, and Dacus do not explicitly teach “receiving login information for a second user;”
	On the other hand, in the same field of endeavor, Moritz teaches receiving login information for a second user (Moritz, par. [0043], “the activation controller 230 may identify how many users and which particular users are proximately located to the video terminal 120 by receiving user login information and/or other user information that is entered into the terminal 120” Wherein the receiving user login information is interpreted as the receiving login information for the second user);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Moritz that teaches communicating information regarding media that is available for use on an electronic terminal into the combination of Taylor that teaches accessing protected media content, and Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be generate a media recommendation to be customized in response to a number of users (Moritz par. [0045]).

	As per claim 16, Taylor teaches the method further comprising: receiving, user information for one or more additional users (Taylor, fig. 6, par. [0075], “the GUI can present an option to view other proximate users' libraries (e.g., a third user's library) as described in previous embodiments, where the other proximate users' libraries may be identified and displayed by virtue of users' having similar tastes or media content in their respective libraries that is similar, but not present.” Where the third user's library is interpreted as the user information for one or more additional users which is inherent to be received in the shared display/GUI. The third user library is inherent to be own by a third user herein interpreted as the one or more additional users); 
	obtaining additional information cards based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075], the third user's library has illustrated SONG X, MOVIE Y, and GAME Z all herein interpreted as the obtaining additional information cards based on the user information for the one or more additional users); 
	determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users (Taylor, fig. 6, par. [0075]-[0076], “a “searcher” user, through surfacing of random or previously unknown (to the user) content, the likes of proximate users can be identified, content of users with similar likes can be discovered, or trends can be determined or identified”. Where the content of users with similar likes can be discovered, or trends can be determined or identified is interpreted as the determining whether data in the additional information cards should be filtered based on the user information for the one or more additional users); 
	upon determining that data in the additional information cards should be filtered, filtering data in the additional information cards based on the user information for the additional users (Taylor, fig. 6, par. [0075]-[0076], “celebrity-based surfacing is contemplated whereby matches between users' tastes or similar media content with those of a celebrity's can be used as a content discovery tool.” Wherein the matches between users' tastes or similar media content with those of a celebrity's is interpreted as the filtering data in the additional information cards based on the user information for the additional users); and 
	transmitting the additional information cards to the shared display (Taylor, fig. 6, par. [0075]-[0076], the display of the first user device 102A received and display the third user library. The third user library is interpreted as the additional information cards to the shared display. Prior to display it is inherent to be transmitted).

As per claim 17, Dacus teaches wherein data in the additional information cards is filtered further based on a proximity of each user among the one or more additional users to a client device associated with the user or the shared display (Dacus, par. [0083], [0091], “Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards).

As per claim 18, Taylor teaches wherein the one or more additional users are determined based on a user login, face recognition, voice recognition, or other biometric detection, or detection of a registered mobile device near a client device associated with the user by Bluetooth, Wi-Fi, or other wireless technology (Taylor, fig. 3, par. [0040], [0051], [0054], “The proximity may be limited by a communication technology such as Wi-Fi or Bluetooth, or set by a system operator to be 20 feet for example.” Where the users can be determined based on the Wi-Fi or Bluetooth detection of a device proximity).

As per claim 20, Dacus teaches wherein transmitting the second set of information cards to the shared display is triggered by at least one of voice commands, gestures, touch screen features, a pointer, a mouse, an external keyboard, or other user interface device (Dacus, fig. 6, par. [0017], [0116], [0207], “The client device comprising an interactive touch screen”).

6.	Claims 5, 12, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Taylor et al. (US 20160261658 A1) in view of Dacus et al. (US 20200029113 A1) in further view of Moritz et al. (US 20130332962 A1) still in further view of Woronec (US 20070057037 A1).

	As per claim 5, Taylor, Dacus, and Moritz teach all the limitations as discussed in claim 2 above.  
	However, it is noted that the combination of the prior arts of Taylor, Dacus, and Moritz do not explicitly teach “wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available.”
	On the other hand, in the same field of endeavor, Woronec teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Woronec, fig. 3:53, par. [0025], “Also, it is well within the scope of the present invention that any of the second group of symbols (52A-52C) be replaced by a blank area 53, as shown in FIG. 3A.” wherein the replaced by a blank area 53 is interpreted as the replacing the filtered data in the additional information cards with a blank area. Wherein the symbols (52A-52C) is the filtered data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Woronec that teaches a simplified method and apparatus for providing credit card security into the combination of Taylor that teaches accessing protected media content, Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content, and Moritz that teaches communicating information regarding media that is available for use on an electronic terminal. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to prevent monitoring of confidential information contained with the card personal identification number (Woronec par. [0006]).

	As per claim 12, Taylor, Dacus, and Moritz teach all the limitations as discussed in claim 9 above.  
	However, it is noted that the combination of the prior arts of Taylor, Dacus, and Moritz do not explicitly teach “wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available.”
	On the other hand, in the same field of endeavor, Woronec teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Woronec, fig. 3:53, par. [0025], “Also, it is well within the scope of the present invention that any of the second group of symbols (52A-52C) be replaced by a blank area 53, as shown in FIG. 3A.” wherein the replaced by a blank area 53 is interpreted as the replacing the filtered data in the additional information cards with a blank area. Wherein the symbols (52A-52C) is the filtered data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Woronec that teaches a simplified method and apparatus for providing credit card security into the combination of Taylor that teaches accessing protected media content, Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content, and Moritz that teaches communicating information regarding media that is available for use on an electronic terminal. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to prevent monitoring of confidential information contained with the card personal identification number (Woronec par. [0006]).

	As per claim 19, Taylor, Dacus, and Moritz teach all the limitations as discussed in claim 16 above.  
	However, it is noted that the combination of the prior arts of Taylor, Dacus, and Moritz do not explicitly teach “wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available.”
	On the other hand, in the same field of endeavor, Woronec teaches wherein filtering data in the additional information cards comprises replacing the filtered data in the additional information cards with a dash, a blank area, a solid color, or other indication that the data is not available (Woronec, fig. 3:53, par. [0025], “Also, it is well within the scope of the present invention that any of the second group of symbols (52A-52C) be replaced by a blank area 53, as shown in FIG. 3A.” wherein the replaced by a blank area 53 is interpreted as the replacing the filtered data in the additional information cards with a blank area. Wherein the symbols (52A-52C) is the filtered data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Woronec that teaches a simplified method and apparatus for providing credit card security into the combination of Taylor that teaches accessing protected media content, Dacus that teaches applications for signal processing and the operation of matching data objects that provide information of interest to corresponding video content, and Moritz that teaches communicating information regarding media that is available for use on an electronic terminal. Additionally, this provides advanced audio or video fingerprinting technology to let smart phones and tablets identify movies and TV programs by simply “listening” to a few seconds of the program dialogue and soundtrack.
	The motivation for doing so would be to prevent monitoring of confidential information contained with the card personal identification number (Woronec par. [0006]).

Response to Arguments
7.	Applicant's arguments, filed on 04/05/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 11-15), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant argues that the prior arts of Dacus et al. (US 20200029113 A1) in further view of Moritz et al. (US 20130332962 A1) do not teach “determining that a second user device is within a predetermined proximity of the shared display; and transmitting the second set of information cards to the shared display based on the determining that the second user device is within the predetermined proximity of the shared display, the shared display configured to display the initial set of information cards and the second set of information cards at a same time.” (Applicant arguments, pages 11-12). It is respectfully submitted that neither of the prior arts Dacus et al. (US 20200029113 A1) or Moritz et al. (US 20130332962 A1) is been used in the current rejection to teach these limitations but the newly added prior art of Taylor et al. (US 20160261658 A1) teaches these limitations as shown above. Claims 1, 8, and 15 comprises of similar limitations; therefore, the above answer is applied for all independent claims.

Applicant argues that the prior arts of Dacus et al. (US 20200029113 A1) in further view of Moritz et al. (US 20130332962 A1) do not teach “wherein data in the additional information cards be is filtered further based on a proximity of each user among the one or more additional users to a client device associated with the user or the shared display;” (Applicant arguments, pages 13-14). Respectfully, the examiner disagrees, see the clarification below. 
Dacus teaches (“Similarly the system may enable users to perform Geo-Proximity Search for retail locations selling products listed on information cards of the system 300” and “Notifications & Geo-Proximity Alerts/Search: the system 300 may enable users to sign up for push notifications on their devices using a push notification service 328, 330. For example, push notifications may be provided for new products added for a show that the user is interested in, when the user is near a retail location that sells one of the products on the user's wish list.” Where the Geo-Proximity Search for retail locations selling products listed on information cards is inherent to filtered is further based on a proximity of each user among the one or more additional users to the client device. Where the locations where products are being selling are also interpreted as users of the cards. A client device. See, Abstract, par. [0083], [0091]). Further, the retail locations can also be considered as user and the system would enable users to perform Geo-Proximity search/filtering for a product that is available at the retail/user. Therefore, the users are filtering additional data base in Geo-Proximity search/filtering. The specification or claims do not limit users as human users only. It is also noted the applicant cited par. [0093] of the prior art of Dacus in this limitation argument. However, the examiner is not using par. [0093] to teach this limitation. 
Therefore, the rejection of claims 3, 10, and 17 are upheld.

Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Prior Art of Record
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Temkin et al. (US 20200251111 A1), teaches an automated response system for providing analytics information.
Soini et al. (US 11194717 B2), teaches a card engine may dynamically configure content for display via user equipment (UE).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157